Case: 20-10838      Document: 00515964925         Page: 1    Date Filed: 08/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          August 4, 2021
                                  No. 20-10838
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joe Lewis Finley,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:03-CR-18-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Joe Lewis Finley, federal prisoner # 30231-177, appeals the district
   court’s denial of his motion for a reduction in sentence under Section 404 of
   the First Step Act of 2018 (First Step Act). The district court concluded that
   Finley was eligible for a reduction but exercised its discretion and denied the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10838        Document: 00515964925         Page: 2   Date Filed: 08/04/2021




                                     No. 20-10838


   motion “after considering the 18 U.S.C. § 3553(a) sentencing factors,
   including [his] criminal history, public safety issues, offense conduct or
   relevant conduct, and the post-sentencing conduct.”
            Finley argues that the district court committed a procedural error by
   failing to adequately explain its reasons for denying him the sentence
   reduction available to him under the First Step Act. He asserts that the
   district court’s brief explanation did not provide a record to which we could
   apply meaningful appellate review. However, as Finley concedes, his claim
   is foreclosed by our caselaw. See United States v. Batiste, 980 F.3d 466, 479
   (5th Cir. 2020).
            The Government has filed an unopposed motion for summary
   affirmance and, in the alternative, requests an extension of time to file its
   brief.    Because Finley concedes that the issue asserted on appeal is
   foreclosed, summary affirmance is proper. See Groendyke Transp., Inc. v.
   Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
            Thus, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                          2